DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a second spring" in line 3. A second spring implies that there is a first spring however, neither claim 1 or claim 4, which depends from claim1, recites a first spring.
Claim 5 recites the limitation "buckled in " in line 4. It is unclear what constitutes as being buckled in and it is unclear how the protruding end is buckled in the first groove or the second groove.
Claim 8 recites the limitation "the drinking slider" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner understands claim 8 to depend from claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen (US 2726636) in view of Heiberger (US 5494198).
Regarding claim 1, Frederiksen discloses a portable pet water feeder, comprising a cup body (container 11) and the cup body is provided with an upper cover (cap 50), the upper cover is provided with a water outlet nozzle (lower tapered portion of cap 50 with opening 30, col. 2, ll. 38-41); a partition plate is provided between the upper cover and the cup body (disk 52, col. 3, ll. 35-40), the partition plate is provided with a water outlet hole (openings 25), a pressing water outlet component (vent valve 32) is provided in the upper cover (fig. 3), and the pressing water outlet component connects the water outlet hole and the water outlet nozzle (vent valve 32 comprising openings 25 sits in seat 53 of cap 50 connecting opening 25 to the lower tapered portion of cap 50) but fails to teach a drinking water slide cover, wherein the drinking water slide cover is sleeved on the outer wall of the cup body and is slidable along the outer wall of the cup body. However, Heiberger teaches a drinking water slide cover (outer shell 20, fig. 8), wherein the drinking water slide cover is sleeved on the outer wall of the cup body and is slidable along the outer wall of the cup body (outer shell 20 slides onto inner container body 18, col. 5, line 65-col. 6, line 2, fig. 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Frederiksen’s container with an insulated cover as taught by Heiberger to inhibit heat transfer between a cold liquid and warm exterior ambient environment (e.g. during summer weather) or a warm liquid and a cool exterior ambient environment (e.g. during winter weather).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen (US 2726636) in view of Heiberger (US 5494198) further in view of Rowe et al. (US 2014/0251223 henceforth Rowe).
Regarding claim 6, Frederiksen as modified by Heiberger teaches the invention substantially as claimed but fails to teach wherein a filter tray is provided in the cup body, and a filter purification component is placed in the filter tray. However, Rowe teaches a filter tray provided in a body (filter 134 residing within reservoir 135 of housing 130, para. 0068), and a filter purification component is placed in the filter tray (filter 134, para. 0068 and 0080). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Frederiksen’s container with a filter as taught by Rowe to prevent sickness by filtering out containments in the water.
Regarding claim 7, Frederiksen as modified by Heiberger and Rowe teaches the invention substantially as claimed and Rowe further teaches wherein the filter purification component comprises a charcoal bag (para. 0085).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EBONY E EVANS/Primary Examiner, Art Unit 3647